          Case 1:19-cv-05160-ALC Document 76 Filed 10/23/20 Page 1 of 1
                                    Robert B. Stulberg             T 212.268.1000          One Penn Plaza, Suite 2601
                                    Partner                        F 212.947.6010          New York, New York 10119
                                    rstulberg@stulbergwalsh.com    C 917.837.5641
                                                                   www.stulbergwalsh.com




                                                        October 22, 2020

BY ECF & E-MAIL
The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007                                                                     10/23/2020

       Re: Kraiem v. JonesTrading Institutional Services, LLC., et al.
           19-CV-5160 (ALC)

Dear Judge Carter:

        This firm represents Plaintiff Nefissa Kraiem in the above-referenced action. We
respectfully write with the consent of counsel for Defendants to request a one week extension of
time, from October 26 2020 until November 2, 2020, to provide the Court with a joint status
report pursuant to Your Honor’s September 30, 2020 Opinion and Order (Dkt. No. 74). This is
Plaintiff’s first request for an extension of the deadline to submit a joint status report, and the
instant request does not affect any other scheduled dates or deadlines.

        Plaintiff makes the instant request because, due to unavoidable intervening litigation
commitments, the parties’ counsel require additional time to confer with each other and their
clients before submitting the joint status report.

       The Court’s considerations are greatly appreciated.

                                                                  Respectfully submitted,

                                                                         /s/
                                                                  Robert B. Stulberg
                                                                  Zachary R. Bergman


cc (by ECF and E-mail): Joan M. Gilbride, Esq.
                        Laura Baldwin Juffa, Esq.


                                                                       Dated: October 23, 2020
